UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CATRINA COLLEEN EVERHART,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:14-cr-00004-GMG-RWT-2)


Submitted:   February 20, 2015            Decided:   March 3, 2015


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Rice, Martinsburg, West Virginia, for       Appellant.
Jarod   James   Douglas,   Assistant  United States     Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catrina      Colleen    Everhart     appeals      her    conviction      and     the

sixty-month       sentence    imposed     following         her    guilty     plea     to

conspiracy     to     possess      with   intent       to    distribute       and     to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2012).

On appeal, Everhart’s counsel filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds    for   appeal      but    questioning        whether     the

district   court     fully    complied      with     Federal      Rule   of   Criminal

Procedure 11 in accepting Everhart’s guilty plea and whether the

sentence is reasonable.            Everhart was advised of her right to

file a pro se supplemental brief but did not file one.                         Finding

no meritorious grounds for appeal, we affirm.

     Everhart first questions whether the district court erred

in accepting her guilty plea.                 Our review of the plea hearing

reveals    that     the   district    court     substantially        complied        with

Federal Rule of Criminal Procedure 11 in conducting the plea

colloquy and committed no error warranting correction on plain

error review.       See United States v. Martinez, 277 F.3d 517, 532

(4th Cir. 2002).            Thus, the court did not err in accepting

Everhart’s knowing and voluntary guilty plea.




                                          2
       Everhart next questions the reasonableness of the sentence. *

In reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, or

failing      to    adequately         explain   the       sentence.      Gall    v.    United

States, 552 U.S. 38, 51 (2007).                       Once we have determined that

there is no procedural error, we must consider the substantive

reasonableness           of     the     sentence,     “tak[ing]       into    account    the

totality of the circumstances.”                     Id.    If the sentence imposed is

within       the    appropriate           Guidelines        range,     we     consider    it

presumptively reasonable.                 United States v. Yooho Weon, 722 F.3d

583, 590 (4th Cir. 2013).                 The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”                   United States v. Montes-Pineda, 445

F.3d       375,    379    (4th        Cir.    2006)       (internal      quotation     marks

omitted).          Upon       review,    we   conclude      that   the      district    court

committed no procedural or substantive error in imposing the

sixty-month sentence.                 United States v. Lynn, 592 F.3d 572, 577

(4th Cir. 2010) (providing standard of review); United States v.




       *
       We decline to sua sponte enforce Everhart’s waiver of
appellate rights in the plea agreement.   See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005).



                                                3
Farrior,    535    F.3d    210,        224    (4th       Cir.   2008)      (a     statutory

mandatory minimum sentence is “per se reasonable”).

     In    accordance      with    Anders,         we    have   reviewed        the   entire

record in this case and have found no meritorious issues for

appeal.     We    therefore       affirm      the       district    court’s       judgment.

This court requires that counsel inform Everhart, in writing, of

her right to petition the Supreme Court of the United States for

further review.       If Everhart requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may    move    in    this    court       for    leave    to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Everhart.           We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before      this    court       and    argument       would    not    aid    the

decisional process.

                                                                                   AFFIRMED




                                             4